IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41264

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 518
                                                  )
       Plaintiff-Respondent,                      )     Filed: May 23, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JUSTIN GABRIEL PAGUE,                             )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order relinquishing jurisdiction and order denying I.C.R. 35 motion for reduction
       of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Justin Gabriel Pague was convicted of possession of a forged check, Idaho Code § 18-
3605. The district court imposed a unified term of five years with a minimum period of
confinement of two years and retained jurisdiction. At the conclusion of the retained jurisdiction
program, the court relinquished jurisdiction and ordered execution of Pague’s sentence. Pague
filed an Idaho Criminal Rule 35 motion, which the district court denied. Pague appeals the
court’s decision to relinquish jurisdiction and the denial of his Rule 35 motion.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
1
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
       Next, we review whether the district court erred in denying Pague’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984). Upon
review of the record, including any new information submitted with Pague’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s decision to
relinquish jurisdiction and the order denying Pague’s Rule 35 motion are affirmed.




                                                 2